Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 19-1439

                      MIGUEL GONZALEZ-LOPEZ,

                       Plaintiff, Appellant,

                                    v.

   STATE INDUSTRIAL PRODUCTS CORPORATION; STATE CHEMICAL SALES
                   COMPANY INTERNATIONAL, INC,

                      Defendants, Appellees,

                                   and

      JOHN DOE; JANE ROE; INSURANCE COMPANIES A, B, AND C,

                              Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                                 Before

                     Lynch, Selya, and Lipez,
                          Circuit Judges.


     Carlos R. Paula, with whom Jaime E. Picó-Rodríguez and
Labor Counsels, LLC were on brief, for appellant.
     Mariela Rexach-Rexach, with whom Shiara Diloné-Fernández,
Ana Beatriz Rivera-Beltrán, and Schuster Aguiló LLC were on
brief, for appellees.
November 10, 2020
           LYNCH, Circuit Judge.        This court affirms on the careful

reasoning set forth in the district court opinion.           Gonzalez-Lopez

v. State Indus. Prod. Corp., No. 16-2710 (GAG), 2019 WL 8370884,

(D.P.R. Mar. 20, 2019);        see 1st Cir. R. 27.0(c).       We add only a

few comments.

           1.   As to plaintiff's assertion that he presented direct

evidence, the district court correctly concluded that there was no

direct   evidence     of   discrimination   related   to   the     plaintiff's

timely claims.      See Gonzalez-Lopez, 2019 WL 8370884, at *12.

           2.    As to the plaintiff's attempt to use the continuing

violation doctrine to tie the untimely actions he complains of to

the timely actions, the argument is without merit.               It is clear

under National Railroad Passenger Corporation v. Morgan, 536 U.S.
101, 113-15 (2002), that each of the untimely actions was a

discrete action, the consequences of which should have been evident

to the plaintiff at the time, and the district court was correct

in concluding that the continuing violation doctrine did not apply.

Id.; see also Gonzalez-Lopez, 2019 WL 8370884, at *8-*10.

           3.    As   the    district   court   found,     there    was   also

insufficient evidence of disparate impact.            Gonzalez-Lopez, 2019
WL 8370884, at *10-*11.

           4.   The appellees are correct that any possible claim of

a pattern and practice of discrimination was waived.               It was not

presented to the district court and it was insufficiently developed


                                   - 3 -
on appeal.    See Rosaura Bldg. Corp. v. Mun. of Mayagüez, 778 F.3d
55, 63 (1st Cir. 2015) ("[A]rguments not advanced before the

district court are waived."); United States v. Zannino, 895 F.2d
1, 17 (1st Cir. 1990) (reiterating "the settled appellate rule

that issues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived").

             Affirmed. See 1st Cir. R. 27.0(c).




                                 - 4 -